Citation Nr: 0821933	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from July 1977 to April 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa which denied the appellant's claim 
of entitlement to service connection for residuals of a low 
back injury.

The Board notes that the appellant's low back claim was 
originally denied in a November 1979 rating decision; the 
denial was upheld in a Board decision issued in July 1980.  
The July 1980 Board decision represents the last final action 
on the merits of that claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  In August 1992, the RO again denied the appellant's 
claim of entitlement to service connection for the low back 
disorder.  The appellant was notified of the denial the next 
month, but he did not appeal that denial.  The RO 
subsequently denied the appellant's attempts to reopen his 
low back injury service connection claim in July 1995 (notice 
letter July 1995), and August 1996.  While the appellant 
submitted a Notice of Disagreement (NOD) in November 1996, he 
never submitted a substantive appeal after the Statement of 
the Case was issued in November 1996.  The August 1996 RO 
rating action therefore represents the last final decision on 
any basis as to the issue of whether the appellant incurred a 
chronic back disorder that is etiologically related to his 
service in the military.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Therefore, the issue on appeal is as listed on the 
title page.

The Board further notes that the RO did not treat the current 
claim of entitlement to service connection for the residuals 
of a low back injury as one that had been previously denied.  
Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to put 
the low back service connection issue in the proper legal 
posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the 
RO did not expressly analyze the low back service connection 
issue in terms of the need for new and material evidence, the 
Board is required to initially determine whether the claimant 
would be prejudiced by the Board's considering sub-issues and 
arguments or applying statutes, regulations, or judicial 
analyses which may have not been considered by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that the appellant would be prejudiced by the Board's 
consideration of such sub-issues and additional regulations 
as discussed below.

In December 2007, a videoconference hearing was held between 
the RO in Des Moines, Iowa and the Board in Washington, DC 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The rating decision issued in January 2004 by the RO noted 
that the appellant's claim of entitlement to VA benefits had 
previously been denied in November 1979, with that denial 
being upheld by the Board.  The RO then only mentioned in 
passing that the appellant's subsequent attempts to reopen 
his low back claim had been denied several times because of 
failure to submit new and material evidence.  However, there 
was no mention of the statutory or regulatory requirements 
for new and material evidence.  In addition, the appellant's 
claim for service connection for the low back was not 
analyzed by the RO on a new and material evidence basis.  The 
appellant has not been notified that new and material 
evidence is needed to reopen his claim of entitlement to 
service connection for a low back disorder.  Therefore, 
neither he nor his representative have subsequently addressed 
or referenced the requirements for new and material evidence.  
Furthermore, the neither the August 2006 Statement of the 
Case (SOC) nor the August 2007 Supplemental Statement of the 
Case addressed the issue of the need for new and material 
evidence for the appellant's claim.

Thus, it is fairly clear from the evidence of record that 
neither the appellant nor his representative were notified of 
the need for new and material evidence, and is it clear that 
they probably were not aware of the possibility that the 
issue of new and material evidence would be considered by the 
Board.  The Board, however, is required to consider whether 
the appellant has submitted new and material evidence 
warranting reopening of his character of discharge claim 
before the Board may consider the claim on the merits.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 
(1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

On remand, the RO must provide the appellant with notice as 
to what is necessary to substantiate the previously 
unestablished element or elements required to change the 
previous denial of service connection for the residuals of a 
low back injury.  (The July 2003 RO letter did not contain 
all such information.) 

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.  An 
appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the low back new and material evidence 
claim on appeal, as well as the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  See also 38 C.F.R. 
§ 3.156 (2007).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for the residuals of a low 
back injury.

3.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issue of whether or not service 
connection for a low back disorder is 
warranted.  In determining whether new 
and material evidence has been submitted, 
the AMC/RO should determine whether the 
evidence secured or presented since the 
last final decision is new and material 
when viewed in the context of all the 
evidence, both old and new, presuming the 
credibility of the new evidence.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); 
Justus v. Principi, 3 Vet. App. 510 
(1992).

4.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

